Name: Commission Regulation (EC) NoÃ 971/2006 of 29 June 2006 amending Regulation (EC) NoÃ 2375/2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  trade;  international trade;  plant product
 Date Published: nan

 30.6.2006 EN Official Journal of the European Union L 176/51 COMMISSION REGULATION (EC) No 971/2006 of 29 June 2006 amending Regulation (EC) No 2375/2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 12(1) thereof, Whereas: (1) The Agreement in the form of an Exchange of Letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 (2), approved by Council Decision 2006/333/EC (3), provides for an increase in the tariff quota for common wheat. (2) Commission Regulation (EC) No 2375/2002 (4) opens a Community tariff quota for common wheat of a quality other than high quality. Subquota III for third countries other than the United States and Canada should be increased by 6 787 tonnes in application of the Agreement approved by Decision 2006/333/EC. (3) In order to clarify the rules, it should be stipulated that import licence applications must be lodged on Monday at the latest but may be lodged earlier. (4) Regulation (EC) No 2375/2002 should therefore be amended. (5) Since the Agreement approved by Decision 2006/333/EC provides for implementation on 1 July 2006, this Regulation must apply from the date of its publication in the Official Journal of the European Union. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2375/2002 is hereby amended as follows: 1. Article 2(1) is replaced by the following: 1. A tariff quota of 2 988 387 tonnes of common wheat falling within code 1001 90 99 of a quality other than high quality is hereby opened. 2. Article 3 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The overall tariff quota shall be divided into three subquotas:  subquota I (serial number 09.4123): 572 000 tonnes for the United States of America,  subquota II (serial number 09.4124): 38 000 tonnes for Canada,  subquota III (serial number 09.4125): 2 378 387 tonnes for other third countries.; (b) paragraph 3 is replaced by the following: 3. Subquota III shall be divided into four quarterly tranches, each for the following periods and quantities: (a) tranche No 1: 1 January to 31 March  594 597 tonnes; (b) tranche No 2: 1 April to 30 June  594 597 tonnes; (c) tranche No 3: 1 July to 30 September  594 597 tonnes; (d) tranche No 4: 1 October to 31 December  594 597 tonnes. For 2006, tranche No 3 shall be 597 991 tonnes. 3. Article 5 is amended as follows: (a) in paragraph 1, the first sentence is replaced by the following: 1. Applications for import licences shall be lodged with the competent authorities of the Member States each week no later than Monday at 13.00 (Brussels time).; (b) in the first subparagraph of paragraph 2, the first sentence is replaced by the following: No later than 18.00 Brussels time on the final day for the lodging of licence applications, the competent authorities shall forward to the Commission electronically a notification in accordance with the model given in the Annex and the total quantity for which import licence applications have been submitted.; (c) paragraph 3 is replaced by the following: 3. If the combined total of the quantities granted since the start of the period and the quantities referred to in paragraph 2 exceeds the relevant subquota or tranche, the Commission shall fix, no later than the third working day following the final day for the lodging of applications, allocation coefficients to be applied to the quantities requested.; (d) in the first subparagraph of paragraph 4, the first sentence is replaced by the following: On the fourth working day following the final day for the lodging of applications, after applying, where necessary, the allocation coefficients fixed in accordance with paragraph 3, the competent authorities of the Member States shall issue import licences against the applications notified to the Commission in accordance with paragraph 2. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 124, 11.5.2006, p. 15. (3) OJ L 124, 11.5.2006, p. 13. (4) OJ L 358, 31.12.2002, p. 88. Regulation as last amended by Regulation (EC) No 491/2006 (OJ L 89, 28.3.2006, p. 3).